ORDER ACCEPTING RESIGNATION
GIVAN, Chief Justice.
Comes now the Respondent, Thomas H. Clifford, Jr., and tenders his resignation and affidavit pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the Respondent’s affidavit meets the elements set forth in Admission and Discipline Rule 23, Section 17. Accordingly, this Court accepts Respondent’s resignation which is to be effective immediately.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Thomas H. Clifford, Jr. is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is also ORDERED *161that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement in the future.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.